 
Exhibit 10.3


PLEDGE AND ASSIGNMENT AGREEMENT
 
THIS PLEDGE AND ASSIGNMENT AGREEMENT ("Agreement"), dated April 7, 2009, is
executed by and among (A) FUND.COM INC., a Delaware corporation (“Fund”); (B)
GLOBAL ASSET FUND LTD., a company organized under the laws of the Cayman Islands
(“GAF”), and (C) Hodgson Russ LLP, a law firm with an address at 1540 Broadway,
New York, New York 10036 (the “Collateral Agent”). Fund is sometimes referred to
herein as the “Pledgor,” GAF or its assigns and designees is hereinafter
sometimes referred to individually or collectively, as the “Secured Party,” and
the Pledgor and the Secured Party are hereinafter sometimes collectively
referred to as the “Business Parties.”
 
W I T N E S S E T H:
 
WHEREAS, GAF has made a loan to Fund of $500,000 (the “Loan”), to be evidenced
by that certain demand promissory note of Fund dated of even date herewith (the
“Note”); and
 
WHEREAS, all of the proceeds to be received in respect of the aforesaid Loan are
to be used by Fund to make a $500,000 bridge loan to NATIONAL HOLDINGS
CORPORATION, a Delaware corporation (the “Company”), pursuant to the terms of a
separate securities purchase agreement, dated April 7, 2009 between Fund and the
Company (the “NHC Purchase Agreement”); which $500,000 bridge loan is evidenced
by that certain Limited Recourse Note dated April 7, 2009 and payable on April
30, 2009 (the “Limited Recourse Note”);
 
WHEREAS, as collateral to secure the payment of the Loan and Fund’s obligations
under the Note (the “Obligations”), Fund has agreed to (i) pledge to the Secured
Party all of the Fund’s rights under the Limited Recourse Note, and (ii) assign
to the Secured Party all of Fund’s right, title and interest in the NHC Purchase
Agreement and all other transaction documents related thereto, all pursuant to
the terms and conditions of this Agreement;
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.            Pledge and Assignment of the Collateral.


(a)           The Pledgor does hereby pledge to the Secured Party, and grants to
the Secured Party a first priority lien on and security interest in and to, all
of Fund’s right, title and interest in and to the Limited Recourse Note of the
Company, issued to the Pledgor pursuant to the NHC Purchase Agreement (the
“Pledged Securities”), including, but not limited to, all shares of Company
Common Stock issuable upon conversion of the Limited Recourse Note (the
“Conversion Shares”), together with all proceeds from the sale of the Pledged
Securities and Conversion Shares, all dividends paid in respect of the Pledged
Securities and any property or securities delivered to the holder of the Pledged
Securities in respect thereof in the event of a merger or takeover of the
Company by a third party (collectively, together with the Pledged Securities and
Conversion Shares, the "Pledged Securities Collateral”).


(b)           The Pledgor does hereby transfer and assign to the Secured Party,
and grants to the Secured Party a first priority lien on and security interest
in and to, all of Fund’s right, title and interest in and to the NHC Purchase
Agreement and all of the other Transaction Documents executed by the Company in
favor of the Pledgor pursuant to the NHC Purchase Agreement or otherwise,
including all rights, benefits and privileges thereunder, including, without
limitation, the right to enforce all of Pledgor’s rights under such Transaction
Documents in any action at law or in equity (collectively, the “Collateral
Assignment”).
 
 
-1-

--------------------------------------------------------------------------------



 
(c)           The Pledged Securities Collateral and the Collateral Assignment
are hereinafter sometimes collectively referred to as the “Pledged Collateral.”


(d)           The Pledgor does hereby agree to execute and deliver to the
Collateral Agent:


(i)           assignments separate from the Pledged Securities substantially in
the form of Exhibit A hereto, undated and appropriately endorsed in blank, with
respect to the Pledged Securities,


(ii)           if legally required, such financing statements as the Collateral
Agent may reasonably request with respect to the Pledged Collateral (or, if
execution by Pledgor is not required pursuant to the applicable Uniform
Commercial Code, the Pledgor hereby authorizes the Collateral Agent to file all
financing statements deemed necessary by the Secured Party to perfect the
security interests granted hereunder),


In addition, the Pledgor does hereby authorize the Collateral Agent to take such
other steps as the Secured Party may from time to time reasonably request to
perfect the Secured Party's security interest in the Pledged Collateral or any
part thereof under applicable law, and upon the occurrence and during the
continuance of an Event of Default, to execute and deliver on behalf of the
Pledgor such other documents of transfer as the Secured Party or the Collateral
Agent may from time to time reasonably require to enable the Secured Party to
transfer the Pledged Collateral into the name of the Secured Party or the name
of its nominee (all of the foregoing are hereinafter collectively referred to as
the "Assignments").
 
2.           Definition; Security for Secured Obligations.
 
(a)           Unless otherwise defined in this Agreement, when used herein all
capitalized terms shall have the same meaning as such terms are defined in the
NHC Purchase Agreement.
 
(b)           The Pledged Collateral secures the prompt and complete payment,
performance and observance of the Limited Recourse Note and the Obligations.
 
3.           Pledged Collateral Adjustments. If during the term of this
Agreement:
 
(a)           any non-cash dividend or distribution, reclassification,
readjustment or other change is declared or made in the capital structure of
Company, or any option, warrant or similar instrument included within the
Pledged Collateral is exercised, or both, or
 
(b)           any subscription, warrants, options shall be issued in connection
with the Pledged Collateral,
 
then the Pledgor shall (i) promptly deliver new, substituted and additional
shares, warrants, options, or other equity securities, issued by reason of any
of the foregoing, and all certificates and other instruments evidencing the same
to the Secured Party to be held under the terms of this Agreement and shall
constitute Pledged Collateral hereunder, and (ii) promptly deliver to the
Secured Party or the Collateral Agent such additional Pledged Collateral.


4.           Remedies Following an Event of Default.


           (a)           Upon the occurrence of an Event of Default, as defined
in the Note, upon not less than ten (10) days prior written notice to the
Pledgor and the Collateral Agent, the Secured Party, may, at its or their
option, request that the Collateral Agent transfer or register the Pledged
Collateral or any part thereof into its or their nominee's name with or without
any indication that such Pledged Collateral is subject to the lien created
hereunder. In addition, upon the occurrence and during the continuance of an
Event of Default, the Secured Party may at any time exchange certificates or
other instruments representing or evidencing Pledged Collateral for certificates
or other instruments of smaller or larger denominations.
 
 
-2-

--------------------------------------------------------------------------------



 
(b)           Upon the occurrence of an Event of Default pursuant to Section
4(a) the Note, in addition to having the right to exercise any right or remedy
of a secured party upon default under the New York State Uniform Commercial Code
or applicable law or at equity, the Secured Party may, to the extent permitted
by law, subject to giving notice as set forth below, to Pledgor but without
being required to take or do any action (except as provided below):


(i) apply any cash held by it hereunder to the payment of Obligations; and


(ii) if there shall be no such cash or if the cash so applied shall be
insufficient to pay in full the Obligations, collect, receive, appropriate and
realize upon the Pledged Collateral or any part thereof, and/or sell, assign,
transfer, contract to sell or otherwise dispose of and deliver the Pledged
Collateral or any part thereof, in its entirety or in portions, at public or
private sale or at any broker's board, on any securities exchange or at any of
Secured Party places of business or elsewhere, for cash, upon credit or for
future delivery, and at such price or prices as Secured Party may deem best, and
Secured Party may (except as otherwise provided by law) be the purchaser of any
or all of the Pledged Collateral so sold and thereafter may hold the same,
absolutely, free from any right or claim of whatsoever kind.


(1) In the event of a sale as set forth in section 4(b)(ii) above, Secured Party
may, at any such sale, restrict the number of prospective bidders or purchasers
and/or further restrict such prospective bidders or purchasers to Persons who
will represent and agree that they are purchasing for their own account, for
investment and not with a view to the distribution or resale of the Pledged
Collateral, and may otherwise require that such sale be conducted subject to
restrictions as to such other matters as Secured Party may deem necessary in
order that such sale may be effected in such manner as to comply with all
applicable state and federal securities and other laws.  Upon any such sale,
Secured Party shall have the right to deliver, assign and transfer the Pledged
Collateral so sold to the purchaser thereof.


(2) Pledgor hereby acknowledges that, notwithstanding that a higher price might
be obtained for the Pledged Collateral at a public sale than at a private sale
or sales, the making of a public sale of the Pledged Collateral may be subject
to registration requirements under applicable securities laws and other legal
restrictions, compliance with which would make a public sale of the Pledged
Collateral impractical.  Accordingly, Pledgor hereby agrees that private sales
made by the Secured Party in good faith in accordance with the provisions of
this Section 4 may be at prices and on other terms less favorable to the seller
than if the Pledged Collateral were sold at a public sale, and that the Secured
Party shall not have any obligation to take any steps in order to permit the
Pledged Collateral to be sold at a public sale.


(3) Each purchaser at any such sale shall hold the property sold, absolutely
free from any claim or right whatsoever, including any equity or right of
redemption of Pledgor, and Pledgor hereby specifically waives all rights of
redemption, stay or appraisal and other rights that Pledgor has or may have
under any law, regulation or statute now existing or hereafter adopted or
otherwise.  Secured Party shall give Pledgor not less than twenty (20) days
written notice of its intention to make any such public or private sale.  Such
notice, in case of a public sale, shall state the time and place fixed for such
sale, and, in case of a sale at broker's board, on a securities exchange, at one
or more of Secured Party’s places of business or elsewhere, shall state the
board, exchange or other location at which such sale is to be made and the day
on which the Pledged Collateral, or that portion thereof so being sold, will
first be offered for sale at such location.  Such notice, in case of a private
sale, shall state only the date on or after which such sale may be made.  Any
such notice given as aforesaid shall be deemed to be reasonable notification.
 
 
-3-

--------------------------------------------------------------------------------



 
(4) Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as Secured Party may fix in the
notice of such sale.  At any sale the Pledged Collateral may be sold in one lot
as an entirety or in parts, as Secured Party may determine.  Secured Party shall
not be obligated to make any sale pursuant to any such notice.  Secured Party
may, without notice or publication, adjourn any sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned.  In case of any sale of all or any part of the Pledged Collateral on
credit or for future delivery, the Pledged Collateral so sold may be retained by
Secured Party until the selling price is paid by the purchaser thereof, but
Secured Party shall not incur any liability in case of the failure of such
purchaser to take up and pay for the Pledged Collateral so sold and, in case of
any such failure, such Pledged Collateral may again be sold upon like notice.


(g)           On any sale of any part of the Pledged Collateral, Secured Party
is hereby authorized to comply with any limitation or restriction in connection
with such sale that may be necessary in order to avoid any violation of
applicable law or in order to obtain any required approval of the purchaser(s)
by any governmental authority or officer or court.


(h)           Pledgor hereby acknowledges, understands and agrees that
compliance with the foregoing procedures shall satisfy any applicable
requirements that such sale or disposition be made in a commercially reasonable
manner.


5.           Representations and Warranties.


(a) The Pledgor does hereby represent and warrant to the Secured Party as
follows:
 
               (1) The Pledgor is, and upon delivery thereof and payment
therefore will be, the legal and beneficial owner of the Pledged Collateral
owned by the Pledgor, free and clear of any lien, except for the lien created by
this Agreement;


(2) The Pledgor has full power and authority to enter into this Agreement,
assign, deposit, pledge and grant a lien on or otherwise transfer all of its
rights in the Pledged Collateral free and clear of any liens; and,
 
(3) The execution, delivery and performance of this Agreement and the Loan and
the consummation of the transactions contemplated hereby and thereby will not
(i) conflict with or result in a violation of any provision of the certificate
of incorporation, or articles of association as amended (the “Articles”) or the
Bylaws (the “By-laws”), as amended of the Pledgor or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both could become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement or instrument to which the Pledgor is a Party or
is otherwise bound or is a beneficiary, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal, state and
foreign securities laws and regulations and regulations of any self-regulatory
organizations to which the Pledgor is subject) applicable to the Pledgor or by
which any property or asset of the Pledgor is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect).  The Pledgor is not in violation of its Articles, By-laws or
other organizational documents and is  not in default (and no event has occurred
which with notice or lapse of time or both could put the Pledgor in default)
under, and the Pledgor has not taken any action or failed to take any action
that would give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Pledgor is
a Party or by which any property or assets of the Pledgor is bound or affected,
except for possible defaults as would not, individually or in the aggregate,
have a Material Adverse Effect.  
 
 
-4-

--------------------------------------------------------------------------------


 
The business of the Pledgor is not being conducted in violation of any law,
ordinance or regulation of any governmental entity material to the business of
the Pledgor.  Except as specifically contemplated by this Agreement and as
required under the Securities Act and any applicable laws of the State of
Delaware, the Pledgor is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency, regulatory agency, self regulatory organization or stock market or any
third Party, in order for the execution, delivery or performance of any of its
obligations under this Agreement in accordance with the terms hereof or thereof,
or to issue the Loan in accordance with the terms hereof and the terms of the
Note.  Any and all consents, authorizations, orders, filings and registrations
which the Pledgor is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof.
 
(b) The Secured Party does hereby represent and warrant to Pledgor as follows:
 
(1) The Secured Party is a corporation or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, with full power and authority (corporate and other)
to own, lease, use and operate its properties and to carry on its business as
and where now owned, leased, used, operated and conducted.  The Secured Party is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect.  “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Secured
Party, or on the transactions contemplated hereby or by the agreements or
instruments to be entered into in connection herewith.


(2) The Secured Party has full power and authority to enter into this Agreement,
and issue the Loan.


(3) The execution, delivery and performance of this Agreement and the Loan and
the consummation of the transactions contemplated hereby and thereby will not
(i) conflict with or result in a violation of any provision of the certificate
of incorporation, or articles of association as amended (the “Articles”) or the
Bylaws (the “By-laws”), as amended of the Secured Party or (ii) violate or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement or instrument to which the
Secured Party is a Party or is otherwise bound or is a beneficiary, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal, state and foreign securities laws and regulations and
regulations of any self-regulatory organizations to which the Secured Party is
subject) applicable to the Secured Party or by which any property or asset of
the Secured Party is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect).  The
Secured Party is not in violation of its Articles, By-laws or other
organizational documents and is  not in default (and no event has occurred which
with notice or lapse of time or both could put the Secured Party in default)
under, and the Secured Party has not taken any action or failed to take any
action that would give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Secured Party is a Party or by which any property or assets of the Secured
Party is bound or affected, except for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect.  The business
of the Secured Party is not being conducted in violation of any law, ordinance
or regulation of any governmental entity material to the business of the Secured
Party.  
 
 
-5-

--------------------------------------------------------------------------------


 
 
Except as specifically contemplated by this Agreement and as required under the
Securities Act and any applicable laws of the British Virgin Islands, the
Secured Party is not required to obtain any consent, authorization or order of,
or make any filing or registration with, any court, governmental agency,
regulatory agency, self regulatory organization or stock market or any third
Party, in order for the execution, delivery or performance of any of its
obligations under this Agreement in accordance with the terms hereof or thereof,
or to issue the Loan in accordance with the terms hereof and the terms of the
Note.  Any and all consents, authorizations, orders, filings and registrations
which the Secured Party is required to obtain pursuant to the preceding sentence
have been obtained or effected on or prior to the date hereof.


6.            Voting Rights.


(a)            Subject at all times to its compliance with the covenants
contained in the NHC Purchase Agreement, including the provisions of Section 7.8
thereof, and except as otherwise provided in Section 6(b) below, during the term
of this Agreement the Pledgor shall have the right to vote any Pledged
Securities which from all or a portion of the Pledged Collateral, to the extent
such Pledged Securities may be voted, on all questions presented to the holders
of Company Common Stock, and the Collateral Agent will deliver all necessary
documents to allow the Pledgor to take such action upon the Pledgor's request.


(b)           Notwithstanding the provisions of Section 6(a) above, upon the
occurrence and during the continuance of default in payment of the Obligations
(an “Event of Default”), the Secured Party may immediately, at the Secured
Party's option, exercise all voting and other consensual rights and powers
pertaining to the Pledged Collateral (to the extent it may vote). In such
connection, the Business Parties hereby agree that upon written notice to the
Collateral Agent by the Business Parties that an Event of Default has occurred
and is continuing, the Collateral Agent shall deliver all Proxies in its
possession to the Secured Party and any other instruments, documents or
agreements deemed reasonably necessary by the Secured Party to evidence the
right to vote the Pledged Collateral as provided hereunder, and the Pledgor
agrees that they shall not be entitled to rescind, revoke or otherwise modify
the Secured Party's vote executed in accordance with this Section 6(b). Any and
all Proxies executed by the Pledgor pursuant to this Section 6 shall be deemed
for all purposes to be a proxy coupled with an interest and shall be irrevocable
until the payment in full, in cash, of all amounts due under the Obligations and
performance of the other Obligations.
 
7.           Dividends and Other Distributions.  The Collateral Agent shall be
entitled to receive any and all dividends and other distributions paid in
respect of the Pledged Collateral which dividends and/or distributions shall be
deemed to be held in escrow if received by the Secured Party and shall become
part of the Pledged Collateral upon receipt thereof.
 
8.           Transfers and Other Liens. The Pledgor agrees that, except as
otherwise provided in Section 4 above, until all of the Obligations are paid in
full, it will not (i) sell or otherwise dispose of, or grant any option or other
rights with respect to, any of the Pledged Collateral without the prior written
consent of the Secured Party, or (ii) create or permit to exist any lien upon or
with respect to any of the Pledged Collateral, except for the lien created by
this Agreement.
 
9.            Private Placement Sale of Pledged Collateral.  Subject at all
times to the provisions of Section 10 below, in view of the fact that federal
and state securities laws may impose certain restrictions on the method by which
a sale of the Pledged Collateral may be effected after an Event of Default, the
Pledgor agrees that after the occurrence and during the continuance of an Event
of Default, the Secured Party may, from time to time, attempt to sell all or any
part of the Pledged Collateral by means of a private placement restricting the
bidders and prospective purchasers to those who are qualified and will represent
and agree that they are purchasing for investment only and not for distribution.
In so doing, the Secured Party may solicit offers to buy the Pledged Collateral,
or any part of it, from one or more investors deemed by the Secured Party, in
its reasonable judgment, to be financially responsible parties who might be
interested in purchasing the Pledged Collateral. The acceptance by the Secured
Party of the highest and best offer obtained therefrom shall be deemed to be a
commercially reasonable method of disposing of such Pledged Collateral.
 
 
-6-

--------------------------------------------------------------------------------



 
10.            Alternative Remedy.   Notwithstanding the provisions of this
Agreement, on and after the occurrence of an Event of Default, the Secured Party
may (but shall not be obligated to) elect, in lieu of the remedies specified in
Section 4 to retain all of the Pledged Collateral as full and complete
liquidated damages for any amounts then due and owing by the Pledgor to the
Secured Party under the Obligations and other Obligations.


11.            Termination.  This Agreement shall remain in full force and
effect until the Note shall have been indefeasibly paid in full. Upon the
termination of this Agreement as provided above (other than as a result of the
sale of the Pledged Collateral), this Agreement shall automatically terminate
and all liens and security interests created hereunder shall terminate and be
released.  Upon confirmation of payment in full of the Note, the Collateral
Agent shall (a) if any UCC-1 Financing Statements were previously filed, file
any UCC-3 Termination Statements releasing the lien and security interest
created by the Assignments, and (b) to the extent it then has possession of any
of the remaining Pledged Collateral, will deliver such Pledged Collateral and
the Assignments to the Pledgor.


12.            Agreements with and Duties of the Collateral Agent.


(a)           The Collateral Agent shall be under no duty to give the Pledged
Collateral held by it hereunder any greater degree of care than it gives its own
similar property.


(b)           If the Collateral Agent is permitted or required to deliver any of
the Pledged Collateral or pay money back to any Business Party or Business
Parties, such payment shall be made by check or by wire transfer, at the
Collateral Agent's sole discretion, unless the Collateral Agent shall have
received written notice from such Business Party or Business Parties of a new
and/or different postal address or unless this Agreement shall have provided
otherwise.  If payment is made by check or Pledged Collateral is to be
delivered, the same shall be mailed to the address specified by the Business
Party(s) in this Agreement (or to a new or different address subsequently
specified to Collateral Agent by writing from such Business Party(s)).
 
(c)           Whenever authorization shall be provided by the terms of this
Agreement for the payment or delivery of Pledged Collateral by the Collateral
Agent to one or more Business Parties and there is no express requirement
hereunder for written instructions from the applicable Business Party(s) before
such delivery is made, the Collateral Agent shall notify all Business Parties
and, in its sole discretion, may defer payment or defer return or delivery of
Pledged Collateral until such written requirement or consent is received from
all of the Business Parties (or, depending on the Collateral Agent’s
requirements, from less than all of them).  Where Collateral Agent determines to
so defer payment or delivery, the Collateral Agent shall give written notice to
the Business Parties of such determination.


(e)           It is expressly understood and agreed that under no circumstances
shall the Collateral Agent be required to pay or have paid to any Business
Party(s) any sum not representing proceeds from the sale of any Pledged
Collateral that may be delivered to the Collateral Agent.
 
(f)           It is intended that the duties and responsibilities of the
Collateral Agent shall be limited to ministerial duties and responsibilities to
the maximum extent permitted by law.  In keeping with that intent, it is agreed
that the receipt by Collateral Agent of Exhibit C, or an alternative written
instrument containing the substantive information or content that is in Exhibit
C (whether or not also including other information and content not inconsistent
with the request and approval of delivery or disbursement action proposed to be
taken by the Collateral Agent) shall, in the absence of actual knowledge by the
Collateral Agent of falsehood, fraud or other intentional or gross misconduct on
the part of any of the Business Parties that would render the proposed action
under the written instrument to be inappropriate, be full and sufficient
justification and authorization for the proposed payment or disbursement action
by the Collateral Agent.  Notwithstanding anything to the contrary, express or
implied, contained in this Agreement, if the Collateral Agent shall receive
written instructions from the Secured Party in accordance with Alternative
Instructions 2 of Exhibit C (or words of similar import), the Collateral Agent
shall: (i) furnish a copy of such instructions to the Pledgor at the address
designated on Exhibit C (or any alternative address requested by the Pledgor in
writing), and (ii) take no action with respect to such written request until a
date which shall be not less than ten (10) Business Days following receipt of
such written instructions from the Secured Party.
 
 
-7-

--------------------------------------------------------------------------------


 
(g)           The ministerial reliance by Collateral Agent on the written
instrument referred to in Section 12(f) shall be full and sufficient
justification and authorization, as stated in such Section, notwithstanding a
determination that Collateral Agent had certain specified discretionary inquiry
powers and opportunities that Collateral Agent did not pursue or that, absent
the provisions of Section 12(f) above, Collateral Agent had (or might have had)
fiduciary responsibilities to investigate before making any such payment or
disbursement and did not do so.
 
(h)           The Collateral Agent shall have no duty or responsibility to
enforce collection of any check delivered to it and subsequently dishonored, nor
shall Collateral Agent have any duty or responsibility to give notice to any
Business Party of such attempted payment and the subsequent dishonor thereof.
 
(i)           The Collateral Agent shall be entitled to rely upon the accuracy,
act in reliance upon the contents, and assume the genuineness of any notice,
instruction, certificate, signature (including copies of signature pages),
instrument or other document (in each case, whether a copy, facsimile or
original) which is given to the Collateral Agent pursuant to this Agreement,
without the Collateral Agent being obligated to undertake any action or
investigation to verify the truth or accuracy thereof -- unless the Collateral
Agent has actual knowledge that the document or other document, instruction,
certificate or signature is not accurate, truthful, authorized or genuine.  For
purposes of this Section 12(i), “Actual knowledge, or any other instance where
“knowledge” would be required (and, therefore, “actual knowledge” would be
required as a standard of “knowledge”)  shall consist of actual and conscious
apprehension and understanding, presently in the mind or consciousness of the
person acting for Collateral Agent (as opposed to knowledge previously known but
not currently remembered or consciously being thought about) and shall be
limited to such “actual knowledge” by an attorney in Collateral Agent’s firm who
is currently actively engaged in the management of the Collateral Agent and who
is made aware of the document, etc. that is the subject of this Section
12(i).  For purposes of this Agreement “knowledge” (being required to be “actual
knowledge”) shall not included knowledge of any other attorney or person in
Collateral Agent who is not directly involved in making decisions regarding, or
managing, the activities as Collateral Agent.  Knowledge by others within
Collateral Agent shall not be imputed to the persons described above for
purposes of determining whether “knowledge” or “actual knowledge” existed.
 
               (j)          The Collateral Agent may consult with and act
relative hereto upon advice of counsel of its own selection in reference to any
matter connected herewith, and shall not be liable to any of the parties hereto,
or their respective legal representatives, heirs, successors and assigns, for
any action taken in good faith on the advice of counsel or for any mistake of
fact or error of judgment, or for any acts or omissions of any kind taken or
made in good faith unless caused by its willful misconduct or gross negligence.
 
(k)          The Collateral Agent shall not be responsible for, or have any duty
to inquire into, or be required to enforce any of the terms and provisions of
any document or agreement other than this Agreement.
 
 
-8-

--------------------------------------------------------------------------------


 
(l)           Without limiting the foregoing, the Collateral Agent shall not be
responsible for, or have any duty to inquire into, monitor or enforce
obligations between any of the Business Parties as to (i) whether there was
support or justification for any such Business Party to act in accordance with
written instructions of such Business Party or any other Business Party in
attached Exhibit C or any written alternative acceptable to Collateral Agent
that included (with anything else) the material or content of Exhibit C or (ii)
whether any Business Party properly uses and applies funds received by it,
whether from the Collateral Agent or third parties, in accordance with the
provisions of this Agreement or other applicable documents.  Notwithstanding
anything to the contrary, express or implied, contained in this Agreement, if
the Collateral Agent shall receive written instructions from the Secured Party
in accordance with Alternative Instructions 2 of Exhibit C (or words of similar
import), the Collateral Agent shall: (i) furnish a copy of such instructions to
the Pledgor at the address designated on Exhibit C (or any alternative address
requested by the Pledgor in writing) within one (1) business day following
receipt of such instructions, and (ii) take no action with respect to such
written request until a date which shall be not less than ten (10) Business Days
following receipt of such written instructions from the Secured Party.
 
(m)           This Agreement sets forth exclusively the duties of the Collateral
Agent with respect to any and all matters pertinent hereto and no implied duties
or obligations shall be read into this Agreement against the Collateral Agent.
 
(n)           If the Collateral Agent shall be uncertain as to its duties or
rights hereunder or if it receives instructions with respect to the Pledged
Collateral or any funds that may be derived from the sale or transfer of any
Pledged Collateral, which, in the Collateral Agent’s sole discretion, it
determines to be in actual or potential conflict with this Agreement or other
instructions that it has received, the Collateral Agent shall be excused from
taking action that it might otherwise be required to take, and its sole
obligation shall be to keep safely all property held in escrow until the
uncertainty is resolved.  Such uncertainty can be resolved by written and signed
agreement among all affected Business Parties or by order or judgment of a court
of competent jurisdiction, naming the involved Business Parties as participants
in the action or proceeding brought to obtain judicial determination of the
involved uncertain duties and obligations.
 
Alternatively, the Collateral Agent may, in its discretion, seek judicial
determination of any dispute or uncertainty and/or deposit all of the Pledged
Collateral and any funds that may be derived from the sale or transfer of any
Pledged Collateral, in Court pursuant to proceedings under New York law.
 
(p)           The Collateral Agent makes no representation as to the validity,
value, genuineness or collectability of any portion or all of the Pledged
Collateral held by or delivered to it.
 
                (q)           In the event that:
 
(i)           the Collateral Agent shall receive any conflicting or inconsistent
notices or instructions from any one or more of the Business Parties, or
 
(ii)           there shall be any disagreement between or among any of the
Business Parties, resulting in adverse claims or demands being made in
connection with the subject matter of this Agreement, or
 
(iii)           there shall be any disagreement between or among any of the
Business Parties and any other person, resulting in adverse claims or demands
being made in connection with the subject matter of this Agreement, or
 
 
-9-

--------------------------------------------------------------------------------


 
(iv)           the Collateral Agent, in good faith, shall be in doubt as to what
action it should take hereunder, then, and in any such event, Collateral Agent
may, at its option, refuse to comply with any notices, instructions, claims or
demands on it, or refuse to take any other action hereunder, so long as such
disagreement continues or such doubt exists, and in any such event, the
Collateral Agent shall not become liable in any way or to any person for its
failure or refusal to act.  The Collateral Agent shall be entitled to continue
so to refrain from acting until (A) the rights of all Business Parties or other
third person(s) shall have been fully and finally adjudicated by a court of
competent jurisdiction or (B) all differences shall have been adjusted and all
doubt resolved by agreement among all of the interested persons, and the
Collateral Agent shall have been notified thereof in writing signed by all such
persons.  The Collateral Agent shall have the option, after thirty (30) days’
notice to the Business Parties of its intention to do so, to file an action in
interpleader requiring the parties to answer and litigate any claims and rights
among themselves.
 
The rights of the Collateral Agent under this Section 12(q) are cumulative of
all other rights which it may have by law or otherwise.
 
(r)           The Collateral Agent does not have and will not have any interest
in the Pledged Collateral or any funds that may be derived from the sale or
transfer of any Pledged Collateral, but is serving only as escrow holder and has
only possession thereof.
 
(s)           The Collateral Agent’s duties and responsibilities shall be
determined only with reference to this Agreement.  The Collateral Agent is not
charged with any duties or responsibilities in connection with any other
document or agreement.
 
(t)           The Collateral Agent may execute any of its powers or
responsibilities hereunder either directly or by or through its agents or
attorneys and the Collateral Agent shall not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed with due care by it
hereunder.
 
(u)           Each of Business Parties do hereby release the Collateral Agent
from any act done or omitted to be done by the Collateral Agent in good faith in
the performance of its duties hereunder, and each of Business Parties do hereby
jointly and severally agree to fully indemnify the Collateral Agent and its
directors, officers, employees and agents (the “Collateral Agent Indemnified
Parties”) for, and to hold each of them harmless from and against, any loss,
liability, claim, damage or expense (including reasonable attorneys’ fees and
expenses) incurred by the Collateral Agent Indemnified Parties, arising out of
or in connection with the Collateral Agent entering into this Agreement and
carrying out its duties hereunder, including the reasonable costs and expenses
of defending itself from any claim or liability; provided, however, that the
Collateral Agent Indemnified Parties shall not be entitled to indemnification
hereunder for losses, liabilities and expenses caused by the willful misconduct,
fraud or gross negligence of any of the Collateral Agent Indemnified
Parties.  The agreements contained in this Section 12(u) shall survive despite
any termination of this Agreement or the resignation or removal of the
Collateral Agent.
 
(v)           The Collateral Agent shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral Agent
(including but not limited to any act or provision of any present or future law
or regulation or governmental authority, any act of God or war, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility).
 
(w)           Anything in this Agreement to the contrary notwithstanding, in no
event shall the Collateral Agent be liable for consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), regardless of
the form of action.
 
 
-10-

--------------------------------------------------------------------------------


 
(x)           The Collateral Agent may resign at any time or be removed by the
written mutual consent of the Business Parties.  No resignation or removal of
the Collateral Agent and no appointment of a successor Collateral Agent,
however, shall be effective until the acceptance or removal of the Collateral
Agent in the manner herein provided.  In the event of the resignation or removal
of the Collateral Agent, the Business Parties shall in good faith agree upon a
successor Collateral Agent.  If the Business Parties are unable to agree upon a
successor Collateral Agent within fourteen (14) calendar days after receipt of a
notice of resignation or removal is given, the Collateral Agent may deposit the
Pledged Collateral and any funds delivered to the Collateral Agent from the sale
or transfer of any Pledged Collateral with a court of competent jurisdiction and
may petition, at the sole expense of the Business Parties, a court of competent
jurisdiction for the appointment of a successor Collateral Agent.  Any successor
Collateral Agent shall execute and deliver to the predecessor Collateral Agent
and the Business Parties an instrument accepting such appointment and the
transfer of the Pledged Collateral and any funds delivered to the Collateral
Agent from the sale or transfer of any Pledged Collateral and agreeing to the
terms of this Agreement, and thereupon such successor Collateral Agent shall,
without further act, become vested with all the estates, properties, rights,
powers and duties of the predecessor Collateral Agent as if originally named
herein.
 
(y)           Any law firm with which the Collateral Agent may merge or
consolidate shall be the successor Collateral Agent without further act.
 
(z)           At any time either the Pledgor or the Secured Party can request
the Collateral Agent to resign, and if the Collateral Agent agrees to resign,
another Collateral Agent acceptable to the Secured Party shall be appointed as
Collateral Agent.
 
13.            Definitions.   The singular shall include the plural and vice
versa and any gender shall include any other gender as the context may require.
 
14.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Pledgor, the Secured Party and their respective
successors and assigns. The Pledgor's successors and assigns shall include,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Pledgor.
 
15.           GOVERNING LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANY STATE OTHER THAN THE STATE OF NEW YORK.
 
16.           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Agreement shall be held to be
prohibited or invalid under applicable law, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.
 
17.           Further Assurances. The Pledgor agrees that they will cooperate
with the Secured Party and the Collateral Agent and will execute and deliver, or
cause to be executed and delivered, all such other assignments separate from
certificate, proxies, instruments and documents, and will take all such other
actions, including, without limitation, the execution and filing of financing
statements, as the Secured Party or the Collateral Agent may reasonably request
from time to time m order to carry out the provisions and purposes of this
Agreement.
 
 
-11-

--------------------------------------------------------------------------------


 
18.           Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communications shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give or
serve upon any other communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given (and deemed to have been given) to the
address on record with the sending party and otherwise in accordance with and
subject to the terms of the Note. Any notices required or permitted to be given
hereunder shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a Business Party.
 
19.           Amendments, Waivers and Consents. No amendment to, modification or
waiver of, or consent with respect to, any provision of this Agreement shall in
any event be effective unless the same shall be in writing and signed and
delivered by the Secured Party and the Pledgor, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
20.           Section Headings. The section headings in this Agreement are
inserted for convenience of reference and shall not be considered a part of this
Agreement or used in its interpretation.
 
21.           Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
shall together constitute one and the same agreement. Any such counterpart which
may be delivered by facsimile transmission shall be deemed the equivalent of an
originally signed counterpart and shall be fully admissible in any enforcement
proceedings regarding this Agreement.
 
22.           Merger. This Agreement represents the final agreement of the
Pledgor and the Secured Party with respect to the matters contained herein and
may not be contradicted by evidence of prior or contemporaneous agreements, or
subsequent oral agreements, between the Pledgor and the Secured Party.
 
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
 
 
 
-12-

--------------------------------------------------------------------------------


 
 
    IN WITNESS WHEREOF, the Pledgor and the Secured Party have each caused this
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.
 
PLEDGOR:


FUND.COM INC.
(a Delaware corporation)


By:                                                                           
                   
               Gregory Webster, CEO
 
 
SECURED PARTY:
 
GLOBAL ASSET FUND LTD.


By:                                                                
                         
               Dr. Gary T. Hirst, authorized signatory
 
 
COLLATERAL AGENT:
 
HODGSON RUSS LLP


By:                                                            
                                      
               Stephen A. Weiss, Partner
 
 
 
-13-

--------------------------------------------------------------------------------



 
EXHIBIT A
 
FORM OF ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, the undersigned, FUND.COM INC.,, does hereby sell,assign and
transfer unto, the $500,000 Limited Recourse Note of NATIONAL HOLDINGS
CORPORATION (the “Pledged Securities”), standing in the name of the undersigned
on the books of said corporation and does hereby irrevocably constitute and
appoint HODGSON RUSS LLP as Agent, as the undersigned's true and lawful
attorney, for it and in its name and stead, to sell, assign and transfer all or
any of the Pledged Securities, and for that purpose to make and execute all
necessary acts of assignment and transfer thereof; and to substitute one or more
persons with like full power, hereby ratifying and confirming all that said
attorney or substitute or substitutes shall lawfully do by virtue hereof.
 
 
Dated:                                                                 


 
FUND.COM INC.
 
By:                                                              
Name: Gregory Webster
Its:  CEO
 
 
-14-

--------------------------------------------------------------------------------


 
 
 
Exhibit B
 
PROXY
 
 
 
 
 

 
-15-

--------------------------------------------------------------------------------



EXHIBIT C
LETTER OF INSTRUCTION


 
Hodgson Russ LLP
As Collateral Agent
1540 Broadway - 24th floor
New York, New York 10036


Re:    Pledge Agreement, dated April __, 2009 among Fund.Com Inc. (the
Pledgor”), Global Asset Fund Ltd. (“the Secured Party”), and Hodgson Russ LLP
(“Collateral Agent”).


Gentlemen:


Reference is made to the above captioned Pledge Agreement.  Unless otherwise
defined herein, all capitalized terms shall have the same meaning as is defined
in the Pledge Agreement.


Alternative Instructions 1


Please be advised that all of the Obligations have been performed and/or paid in
full and you are hereby instructed to release all of the Pledged Collateral in
your possession to the Pledgor or as otherwise designated by Pledgor.


Alternative Instructions 2


Please be advised that an Event of Default under the Note and the Pledge
Agreement has occurred and is continuing, as a result of which you are hereby
instructed to release all of the Pledged Collateral in your possession to the
Secured Party or as otherwise designed by the Secured Party.


Very truly yours,


GLOBAL ASSET FUND LTD.


By:                                                                                   
       
Gary T. Hirst, Authorized Signatory


FUND.COM INC.
(a Delaware corporation)




By:                                                                                    
           
Gregory Webster, CEO


 
 
-16-

--------------------------------------------------------------------------------


 

 
EXHIBIT C


Names, Emails and signature(s) for:
 
Person(s) Designated to give Instructions to the Collateral Agent
 


 


If from the Pledgor:
         
Name
Email
Signature
 
Daniel Kraus or
Gregory Webster
 
Daniel@musicnation.com
gwebster@fund.com
 
___________________________
___________________________
           
If from the Secured Party
   

 
Name
Email
Signature
 
Gary T. Hirst
 
 
__________________________
 
___________________________



All instructions must include the signature of the person(s) authorizing said
instructions.


 

-17-

--------------------------------------------------------------------------------